Citation Nr: 0739758	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-16 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to specially adapted housing.

2. Entitlement to a special home adaptation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel





INTRODUCTION

The veteran had active service from May 1968 through February 
1970, and from January 1971 through December 1980.  He also 
served in the reserves from March 1988 through July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDINGS OF FACT

1. Service connection has been established for aortic 
stenosis with left ventricular dysfunction associated with 
hypertension, evaluated as 60 percent disabling; PTSD, 
evaluated as 30 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; degenerative joint 
disease, right knee, evaluated as 10 percent disabling; 
peripheral neuropathy, left lower extremity, evaluated as 10 
percent disabling; hypertension, evaluated as 10 percent 
disabling; degenerative joint disease, left knee, evaluated 
as 10 percent disabling; traumatic arthritis, right ankle, 
evaluated as noncompensably disabling; and shrapnel wound of 
the stomach, evaluated as noncompensably disabling.

2. The veteran does not have a permanent and total service-
connected disability that produces loss or loss of use of 
both extremities such as to preclude locomotion without the 
aid of braces or crutches, cane or a wheelchair; blindness of 
both eyes having only light perception, plus loss or loss of 
use of one lower extremity; or loss or loss of use of one 
lower extremity, together with residuals of an organic 
disease or injury or the loss of use of one other extremity 
which affects the function of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.

3. The veteran does not have a permanent and total service-
connected disability that causes blindness in both eyes with 
5/200 visual acuity or less, or the anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1. The requirements for specially adapted housing have not 
been met. 
38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.809 (2007).

2. The requirements for a special home adaptation grant have 
not been met. 
38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.809a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim for specially adapted housing or a 
special home adaptation grant in June 2003. 

Under VA regulations pertaining to specially adapted housing, 
a veteran is entitled to this benefit when he has 
demonstrated an entitlement to compensation for a permanent 
and total service-connected disability, (1) due to the loss, 
or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
cane, or a wheelchair, or (2) which includes (A) blindness in 
both eyes, having only light perception, plus (B) loss or 
loss of use of one lower extremity, or (3) due to the loss of 
use of one lower extremity together with (A) residuals of 
organic disease or injury, or (B) loss or loss of use of one 
upper extremity, which so affect the function of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, cane, or a wheelchair. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

In order to warrant a special home adaptation grant the 
veteran must be entitled to compensation for a permanent and 
total service-connected disability which (A) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(B) includes the anatomical loss or loss of use of both 
hands. 38 U.S.C.A. § 2101(b); 
38 C.F.R. § 3.809a(b).

At the outset, the Board observes that the veteran's service-
connected disabilities consist of aortic stenosis with left 
ventricular dysfunction associated with hypertension, 
evaluated as 60 percent disabling; PTSD, evaluated as 30 
percent disabling; diabetes mellitus, evaluated as 20 percent 
disabling; degenerative joint disease, right knee, evaluated 
as 10 percent disabling; peripheral neuropathy, left lower 
extremity, evaluated as 10 percent disabling; hypertension, 
evaluated as 10 percent disabling; degenerative joint 
disease, left knee, evaluated as 10 percent disabling; 
traumatic arthritis, right ankle, evaluated as noncompensably 
disabling; and shrapnel wound of the stomach, evaluated as 
noncompensably disabling.  
See May 2005 rating decision.  Based on these disabilities, 
the Board finds that the veteran does not meet the 
requirements for a special home adaptation grant. The veteran 
is not entitled to compensation for a permanent and total 
disability that is due to blindness of both eyes or the 
anatomical loss of use of both hands. The Board observes that 
the veteran does not contend that he is blind or that he has 
the anatomical loss or loss of use of both hands. Therefore, 
the Board concludes that the veteran does not meet the 
requirements for a special home adaptation grant under the 
provisions of 38 U.S.C.A. § 2101 (b).

With respect to specially adapted housing, the Board 
similarly finds that the veteran does not meet the 
requirements for this benefit.  The veteran does have his 
right leg amputated below the knee, however the amputation 
was a result of a motor vehicle accident.  See August 2000 VA 
medical records.  The Board notes that in a December 2004 
statement, three years ago, the veteran's representative 
suggested that the veteran contends his leg amputated due to 
his diabetes, however, the claims folder is entirely devoid 
of competent medical evidence to show that it was a diabetes-
related amputation.  The August 2000 records from the 
Birmingham VA Medical Center confirm that the veteran's leg 
was amputated secondary to a motor vehicle accident that 
resulted in tibia fracture and nonunion.  There is no 
indication anywhere in the medical evidence that the 
veteran's loss of right lower extremity was due to a service-
connected condition.

In this regard, the veteran's service-connected disabilities 
are not shown to have produced loss or loss of use of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, cane or a wheelchair; blindness in 
both eyes, plus the anatomical loss or loss of use of one 
lower extremity; or the loss of use of one lower extremity 
with either the residuals of organic disease or injury or 
loss of use of one upper extremity which so affects the 
function of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair. 
VA medical records confirm that the loss of one lower 
extremity is not related to service, and do not disclose the 
absence of any of the veteran's upper extremities.  A March 
2004 outpatient treatment record showed refractive error 
correctable to a visual acuity of 20/20 bilaterally.

While the Board acknowledges that the veteran is an amputee, 
as discussed above, this disability was not due to loss or 
loss of use of his lower extremities as a result of any 
service-connected disability. Accordingly, in the absence of 
the requisite disability due to permanent and total service-
connected disabilities, the Board concludes that entitlement 
to specially adapted housing is not established.

The veteran does not meet the eligibility requirements under 
the law for either a special home adaptation grant, or 
specially adapted housing.

The Board notes that VA has a duty to notify and assist the 
veteran in substantiating his claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  In this case, however, notice is not required 
because the claims cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); see also 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  With regard to the duty to assist, the RO 
obtained all relevant outpatient treatment records, and 
afforded the veteran a VA examination in February 2005.  The 
veteran has not notified VA of any additional available 
relevant records with regard to his claims.  VA has done 
everything reasonably possible to assist the veteran.  A 
remand for further development of these claims would serve no 
useful purpose.  


ORDER

Specially adapted housing under 38 U.S.C.A. § 2101(a) is 
denied.

A special home adaptation grant under 38 U.S.C.A. § 2101(b) 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


